Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1980, which affirmed an Administrative Law Judge’s decision sustaining initial determinations of the Industrial Commissioner that claimant was ineligible for benefits because (1) she was not available for employment and (2) she had refused employment without good cause. Issues of fact concerning restrictions imposed on proffered employment (Matter of Beal [Ross], 67 AD2d 1026) are for the board’s determination (Matter ofLunney [Catherwood], 32 AD2d 864), and if supported by substantial evidence, that determination will not be disturbed. Similarly, refusal of employment for good cause is a factual issue solely within the province of the board (Matter of Anderson [Levine], 53 AD2d 771). Refusal of employment that is temporary is not good cause (Matter of Hernandez [Catherwood], 33 AD2d 972), and if the determination is supported by substantial evidence, it will be affirmed (see Matter of Purdy v Kreisberg, 47 NY2d 354, 358). Decision affirmed, without costs. Main, J.P., Casey, Yesawich, Jr., Weiss and Herlihy, JJ., concur.